In an action to recover damages predicated upon defendant’s wrongful termination of electrical service, defendant appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County (Held, J.), entered March 10, 1980, as, after a jury trial, awarded the corporate plaintiff punitive damages in the principal amount of $18,000. By order dated December 29,1980, this court reversed the judgment insofar as appealed from, on the law, and dismissed the complaint insofar as it sought punitive damages (Passantino v Consolidated Edison Co. of N. Y., 79 AD2d 704). On October 13,1981, the Court of Appeals reversed the order of this court and remitted the case to this court for “determination of questions of fact” (54 NY2d 840, 843). Judgment affirmed insofar as appealed from, with costs. No opinion. Damiani, J. P., Titone, Weinstein and Cohalan, JJ., concur.